MURPHY, Justice,
dissenting.
I disagree with the majority’s disposition of appellants’ case and therefore respectfully dissent to the majority opinion.
The appellants are landowners and the owners of an. easement in a condemnation case. They appeal pursuant to Tex.Civ. Prac. & Rems.Code § 51.014 (Vernon Supp. 1989) from an order dissolving an injunction which had temporarily enjoined the State from taking their property. The sole issue before this court is whether the trial court abused its discretion by dissolving the injunction. Davis v. Huey, 571 S.W.2d 859, 862 (Tex.1978). I would reverse the judgment of the trial court which dissolved its temporary injunction order and render judgment reinstating that order.
Because the proceedings in eminent domain authorize the taking of property for public use, the State must demonstrate strict compliance with the procedural prerequisites established by law. Smith v. Gulf States Util Co., 616 S.W.2d 300, 302 (Tex.Civ.App.— Houston [14th Dist.] 1981, writ ref’d n.r.e.); Rotello v. Brazos County Water Control & Improvement Dist. No. 1, 574 S.W.2d 208, 212 (Tex.Civ.App. [1st Dist.] 1978, no writ).
Rotello and Smith were decided under former Tex.Rev.Civ.Stat.Ann. art. 3264. Pursuant to the non-substantive codifying Act effective January 1, 1984, ch. 576 §§ 21.011-.016, 1983 Tex.Gen.Laws 3475, 3498-3502, parts of Article 3264 now appear as Subchapter B of Chapter 12 of the Property Code, Tex.Prop.Code Ann. §§ 21.-011-.016 (Vernon 1984), which sets the procedural standards governing eminent domain proceedings. At a minimum, Sub-chapter B requires notice to the landowner and a description of the land as jurisdictional prerequisites to attachment of the special commissioners’ authority to condemn; absence of either will render its actions void. See Tex.Prop.Code Ann. § 21.012(a) & (b)(1) (condemning authority’s petition must describe the property to be condemned); § 21.016(a)-(c) (entitling each party in an eminent domain proceeding to notice of the hearing of the special commissioners and requiring return of notice to the special commissioners); Smith, 616 S.W.2d at 302, 304, citing City of Houston *25v. Kunze, 153 Tex. 42, 47, 262 S.W.2d 947, 951 (1954) and Parker v. Ft. Worth & D.C. Ry., 84 Tex. 333, 337, 19 S.W. 518, 519 (1892); Matador Pipelines, Inc. v. Martin, 684 S.W.2d 165, 167 (Tex.App.— Houston [14th Dist.] 1984, writ ref d n.r.e.) (commissioners may hear parties and assess damages only on a showing of return of notice of hearing to assess damages).
On September 23, 1988, at a hearing rescheduled from September 12, 1988, pursuant to Section 21.105(b) of the Property Code, the Harris County Special Commissioners [hereinafter “the special commissioners”] set the condemnation award due the appellants at $185,395. On October 10, 1988, the trial court temporarily enjoined the State from proceeding to take possession of appellants' property, in part because the State had not provided appellants with notice of the September 23 hearing. The trial court dissolved that injunction on November 18, 1988, after the State filed a multi-pronged motion. The motion claimed, in part, that appellants had waived notice of the September 23 special commissioners’ hearing. The State relied on a document entitled “Acceptance of Service and Waiver of Notice of Hearing” [hereinafter “the Acceptance and Waiver”] executed by the appellants’ attorney. The State had originally filed the Acceptance and Waiver as sufficient proof of their having served appellants with notice and of appellants’ effective return of service, as required by Tex.Prop.Code Ann. § 21.016.
The State asks us to affirm the trial court’s decision based on appellant’s Waiver and Acceptance. As in the trial court, appellants argue the September 23 special commissioners hearing is void because the State failed to serve them with notice. I would conclude the special commissioners acted beyond the scope of their powers and that the trial court abused its discretion when it dissolved the temporary injunction.
As a general rule, unless the appealing party has no adequate remedy at law or proves an irreparable injury entitling him to preservation of the status quo pending suit, this court may not order relief from an interlocutory order entering or dissolving a temporary injunction. See Harris County v. Gordon, 616 S.W.2d 167, 168 (1981); Lone Star Gas Co. v. City of Ft. Worth, 128 Tex. 392, 98 S.W.2d 799 (1936). But an injunction will properly issue without a showing of a lack of adequate remedy at law or an irreparable injury when the condemning authority’s actions exceed its jurisdictional powers and are therefore void. Baird v. Sam Houston Elec. Coop., Inc., 627 S.W.2d 734, 736 (Tex.App.—Houston [1st Dist.] 1981, writ dism’d); Smith, 616 S.W.2d at 302, both citing Lone Star Gas Co., 128 Tex. 392, 98 S.W.2d 799.
The issue before us is whether the Acceptance and Waiver, which the State filed and which contains the hand-written notation reflecting a September 12, 1988 date, effectively waived appellants’ procedural rights to notice of the September 23, 1988 hearing under the Property Code when: 1) the record shows that appellants executed the Waiver and Acceptance before the State changed the total acreage it sought to condemn; 2) the record illustrates that the special commissioners relied on the Acceptance and Waiver as effective notice of the September 23,1988 hearing; but 3) the record does not affirmatively reflect that the State served appellants with the petition claiming the changed acreage.
The State had filed two amended petitions by August 22, 1988, when the special commissioners set a September 12 hearing date for determination of the appellants’ condemnation award. Appellants executed their Waiver and Acceptance on August 31, 1988. It was filed the next day. The face of the instrument acknowledges receipt of the State’s “Statement or Petition for Condemnation” and accepts service of process. The State did not file its third amended petition until September 6, 1988. Accordingly, the acknowledgments reflected in the Acceptance and Waiver amount to no evidence of appellants’ awareness of the acreage the State sought to condemn by its third amended petition.1 By the Third
*26Amended Petition, the State changed the description of the land from the approximately 4.413 acres alleged in its first and second amended petitions to approximately 3.159 acres. Compare Matador, 684 S.W.2d at 167 (finding sufficient compliance with former Article 3264 despite failure to attach original statement in condemnation to either the notice, as claimed, or the return given the landowner, because the landowner admitted he had received amended statement, which did not differ substantially from the original).
A hotly contested issue in this case is whether appellants effectively limited their broadly worded Acceptance and Waiver to the September 12 3:00 p.m. hearing by the handwritten addition of that date and time to the instrument. The second issue in controversy is whether the State actually served appellants with notice of the State’s third amended petition and whether appellants were aware of the contents of that petition before or at the time of the properly rescheduled September 23 special commissioners hearing. In my opinion, the latter issue is dispositive of appellants’ case.
The only record proof of service of the third amended petition is the recital of service by messenger which the State attached to that petition. Because Tex.PROP.Code Ann. § 21.012(a) entitled appellants to know “exactly the precise land taken,” Parker, 84 Tex. at 337, 19 S.W. at 519, I would hold that the State’s recital does not constitute sufficient evidence of service of the different taking alleged by the State’s third amended petition. Under the circumstances presented here, notwithstanding the admittedly broad language of the Acceptance and Waiver, the special commissioners should not have relied on that document’s waiver of notice of hearing under Section 21.016(a)-(c) of the Property Code absent affirmative record proof of service of the proposed change in acreage to be condemned, to which appellants were entitled under Section 21.012(a). The September 23 hearing was therefore void because the special commissioners exceeded their authority when they proceeded to set the appellants’ condemnation award.
I would therefore hold that the trial court abused its discretion when it dissolved the temporary injunction, sustain appellant’s contentions and reverse the judgment of the trial court which dissolved its temporary injunction order and render judgment that the trial reinstate its prior temporary injunction order.

. Although appellants insist there is no evidence that they received any of the petitions filed by the State, the face of their Acceptance and Waiver acknowledges receipt of a "Statement or Peti*26tion for Condemnation." Since the Acceptance and Waiver postdates the first and second amended petitions, appellants have waived any defect in service of those petitions.